Citation Nr: 1636186	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for neuropathy in the left upper extremity, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for left lower extremity, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1990.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the Virtual VA and Veterans Benefit Management System (VBMS).  Some relevant records are located in Virtual VA, and all records are now in these electronic systems.

The Veteran testified at an October 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.

In December 2014, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

The issues of entitlement to service connection for erectile dysfunction and neuropathy in the left upper and lower extremities, to include as secondary to service-connected disabilities, are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There is equivocal evidence that the Veteran's duty in Thailand was proximate to the perimeter of the base on which he served.

2.  The Veteran has a diagnosis of diabetes mellitus.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where a veteran served continuously for 90 days or more during a period of war, or during any wartime or peacetime service after December 31, 1946, and a chronic disease becomes manifest to a compensable degree within a certain amount of time after the date of service discharge, such disease shall be presumed to have been incurred or aggravated in service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Diabetes mellitus is listed as a chronic disease under 38 C.F.R. § 3.309(a) and must have become manifest to a compensable degree within one year after service discharge to qualify for this presumption.  38 C.F.R. § 3.307(a)(3).  To receive the presumption of service connection for a chronic disease, there must be (1) a current chronic diagnosis and (2) chronic disease in service or within the presumptive period.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1335-36 (2013).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases during the Vietnam era.  M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for diabetes mellitus based on exposure to herbicides.  He currently has a diagnosis of diabetes mellitus.  See January 2015 Disability Benefits Questionnaire.

The Veteran did not manifest symptoms of diabetes mellitus while in service.  See, e.g., August 1989 Retirement Examination.  There is also no evidence in the record that indicate diabetes mellitus became manifest within one year after service discharge.  Therefore, the Veteran does not qualify for the presumption of service connection for chronic diseases under 38 C.F.R. § 3.307(a)(3).

The Veteran claims he was in Thailand during the relevant time period to receive the presumption of exposure to herbicide agents.

For part of his service, the Veteran's military occupational specialty was munitions maintenance while stationed at Korat Royal Thai Air Force Base (Korat), in Thailand, between February 1970 and August 1971.  See March and August 1971 Military Records.  He was also stationed at U-Tapao Royal Thai Navy Airfield between November 1974 and December 1975.  See July and December 1975 Military Records. 

While stationed at Korat, the Veteran was responsible for munitions storage and maintenance.  At the October 2013 Board hearing, the Veteran testified that he worked daily at munitions operations, within 15 feet of the perimeter fence, and weekly at the munitions storage area located outside the fence perimeter.  During trips to munitions storage, the Veteran traveled outside the perimeter, within two feet of the fence, until he reached a road that led to munitions storage.  Foliage was cleared from the road about 100 yards on both sides, and he traveled around seven miles on this road.  The Veteran further testified that he witnessed herbicides being sprayed on this road, and at least once was directly sprayed while traveling on it.  He also testified that he was trained as a security police augmentee for three days and served in that role for three or four weeks, and that training and service took place along the perimeter of Korat.  The Board notes that herbicide exposure is presumptively conceded for Air Force security in Thailand during the Vietnam era, but the Veteran's military records do not reflect service as a security police augmentee.  Finally, he testified that he came in contact daily with barrels identified as vegetation defoliant stored in his work space.  The record also contains several consistent statements by the Veteran describing his work at munitions operation and storage, and exposure to herbicides.  See, e.g., February 2016 Veteran Statement.  

The record contains several maps submitted by the Veteran.  These maps have been labeled by the Veteran to show the locations of munitions operations, the road to munitions storage, and vegetation defoliant storage.  These locations appear to be consistent with the Veteran's testimony.

In an October 2015 formal finding, Joint Services Records Research Center stated that the Veteran's claimed exposure to herbicides could not be verified, and no further action could be taken to verify the claim.

In an August 2016 disability benefits questionnaire, a private physician noted that exposure to herbicides is at least as likely as not to have caused diabetes mellitus.  The physician based his opinion on the Veteran's report of exposure to herbicides.  The record contains no other medical evidence regarding the diabetes mellitus etiology.

The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible evidence that he worked near the base perimeter.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his duties placed him near the perimeter of Korat in Thailand.  See 38 U.S.C.A. § 5107(b).  He is therefore presumed to have been exposed to herbicides, and his diabetes mellitus is presumed to be incurred in or aggravated by service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection for diabetes mellitus is warranted.

ORDER

Entitlement to service connection for diabetes mellitus is granted.


REMAND

The Veteran seeks entitlement to service connection for erectile dysfunction and neuropathy in the left upper and lower extremities, to include as secondary to service-connected disabilities.  

In December 2014, the Board remanded these claims for a VA examination, directing the examiner to determine whether these claims were etiologically related to or aggravated by the Veteran's service-connected disabilities.  In March 2016, a VA examiner diagnosed the Veteran with sensorimotor polyneuropathy, noting numbness in the left upper and lower extremities, and noting mild incomplete paralysis in the left upper and lower nerves.  The examiner concluded that it was less likely than not that the neuropathy of the left upper and lower extremities and erectile dysfunction was caused or aggravated by the Veteran's service-connected disabilities.  

In light of the decision above granting service connection for diabetes mellitus, a remand is needed to obtain an additional VA opinion.  The examiner should determine if the neuropathy of the left upper and lower extremities or erectile dysfunction is etiologically related to or aggravated by the Veteran's service-connected diabetes mellitus.

Any outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  Obtain any outstanding VA treatment records.  

3.  After any additional documents are obtained and associated with the electronic claims file, obtain a VA medical opinion from an appropriate examiner concerning the Veteran's neuropathy of the left upper and lower extremities and erectile dysfunction.  Following a complete review of the claims file, the reviewing professional is requested to provide the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed neuropathy of the left upper and lower extremities is caused or aggravated (i.e., worsened beyond the natural progress) by his service-connected diabetes mellitus?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed erectile dysfunction is caused or aggravated (i.e., worsened beyond the natural progress) by his service-connected diabetes mellitus?

If aggravation of neuropathy of the left upper or lower extremity or erectile dysfunction by diabetes mellitus is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

A comprehensive rationale must be furnished for all opinions expressed.  If an examination is needed to provide a complete opinion, one should be scheduled.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


